Citation Nr: 0834273	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated at 50 percent from January 14, 
2005 to March 6, 2005, and at 70 percent from March 7, 2005, 
onward.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971, 
and from September 1971 to October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's Form 9 received in April 
2007 indicates that the veteran is appealing the issue of 
individual unemployability.  However, entitlement to 
individual unemployability was granted in an April 2007 
rating decision.  This is considered a full grant of the 
benefit sought on appeal, and thus, the issue of individual 
unemployability is not before the Board.  


In the present case, a March 4, 2005, rating decision granted 
entitlement to service connection, and assigned a 50 percent 
rating.  A second rating action dated March 30, 2005, 
continued the 50 percent rating.  The veteran's notice of 
disagreement, received in April 2005, did not specify which 
rating was being appealed.  However, given the very short 
amount of time that had elapsed between the initial grant and 
the veteran's initiation of his appeal, doubt is resolved in 
his favor and the notice of disagreement is found to relate 
to the initial grant of service connection.  Thus, the issue 
is appropriately characterized as set forth on the title page 
of this decision.  

Finally, the Board also notes that the veteran's April 2005 
Notice of Disagreement and the March 2006 Statement in 
Support of Claim both assert that the March 2005 rating 
decision is "clearly erroneous" within the meaning of 
38 U.S.C.A. § 7261(a)(4).  However, claims of clear and 
unmistakable error (CUE) 
are only properly brought after a rating decision becomes 
final and the case is before the United States Court of 
Appeals for Veterans Claims.  Here, the March 2005 rating 
decision, the subject of this appeal, is not final.  Thus, no 
valid CUE claim has been raised here.


FINDINGS OF FACT

1.  During the period from January 14, 2005 to March 6, 2005, 
the veteran's PTSD was productive of complaints including 
depressed mood, irritability, anxiety, insomnia, social 
isolation and memory impairment; objectively, there were 
findings of panic attacks up to several times per week, 
speech and thought processes were logical and coherent, the 
veteran was able to attend to activities of daily living, and 
there was no difficulty in understanding complex commands.

2.  During the period March 7, 2005, to the present, the 
veteran's PTSD has been productive of complaints including 
depressed mood, irritability, anxiety, insomnia, social 
isolation, and some auditory hallucinations; objectively, 
there were no reports of suicidal ideations or attempts, the 
veteran was found to be able to attend to activities of daily 
living, and his thought processes were coherent and logical.


CONCLUSIONS OF LAW

1.  From January 14, 2005, until March 6, 2005, the criteria 
for entitlement to an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2007).

2.  From March 6, 2005, the criteria for entitlement to an 
initial evaluation in excess of 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records, and the veteran submitted private treatment records.  
Further, he was afforded VA medical examinations in February 
2005, December 2005, and March 2007.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


I.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the veteran is assigned a 50 percent evaluation 
for PTSD prior to March 6, 2005, and a 70 percent evaluation 
therefrom.

Under the general formula for rating mental disorders, found 
in 38 C.F.R. § 4.130, a 50 percent rating is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

A rating of 100 percent is assigned where the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

The Board has reviewed the evidence spanning the period on 
appeal, and finds that the criteria for an increased rating 
have not been met.  

First, for the period from January 14, 2005 to March 6, 2005, 
the evidence does not support an evaluation higher than 50 
percent.  Specifically, the requirements for a 70 percent 
rating have not been demonstrated by the evidence.  The 
evidence considered for that period includes the February 
2005 VA examination and the February 2005 letter from the 
veteran.    

The veteran denied suicidal ideations during the February 
2005 VA examination.  There were no obsessional rituals 
reported.  The VA examiner noted that there was no disruption 
in speech, thought or communication.  There were no reports 
of poor impulse control.  The VA examiner recorded good 
grooming and personal hygiene.  An irritable mood was noted.    

The veteran reported panic attacks 2 times per week in his 
February 2005 letter.  Additionally, during the VA 
examination that same month, the veteran stated that he 
worked 12 hours shifts, and that when he would get a 2 day 
break, he would often have a panic attack before he had to 
return to work.  However, once he settled back into his work 
routine, the panic attacks subsided.  Thus, these symptoms do 
not approach the near-continuous panic listed as a symptom in 
the 70 percent rating category.  

The Board acknowledges that the veteran reported some 
symptoms commensurate with the criteria for the next-higher 
70 percent rating.  For example, at the February 2005 VA 
examination, the veteran reported high stress levels at work, 
but there is no indication that, at that time, he was unable 
to cope with the stress in that he continued to maintain his 
job.  Additionally, while the veteran reported he had no 
close friends, he did report that he had a close relationship 
with his daughter.  Thus, the evidence demonstrates a 
difficulty maintaining social relationships, but not an 
inability to do so.  

Finally, in his February 2005 letter, the veteran reported 
auditory hallucinations 3 times per week, a symptom noted in 
the criteria for a 100 percent rating.  However, none of the 
other symptoms in that category were present.  For example, 
the February 2005 VA examiner noted the veteran was able to 
manage his activities of daily living.  Indeed, it was noted 
that he was well-groomed.  Further, the examiner noted no 
disruptions in thought and communication, there was no 
grossly inappropriate behavior, and no disorientation to time 
or place.  Thus, his overall disability picture does not most 
nearly approximate the criteria for a 100 percent evaluation 
for any portion of the rating period in question.  

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the veteran's Global Assessment of 
Functioning (GAF) score assigned at the February 2005 VA 
examination.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Here, the veteran was given a GAF score of 40 at the February 
2005 VA examination.  In this regard, scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).   

Despite the seriousness of the symptoms associated with the 
low GAF score noted above, a higher rating is not justified 
on that basis because the objective evidence does not 
actually demonstrate symptoms commensurate with the GAF 
score.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  The only major impairment 
observed during this rating period is impairment at work, 
with some impairment with social relationships.  Because the 
GAF score of 40 is not consistent with the objective findings 
of record, the GAF score is not probative as to the veteran's 
actual disability picture here.  

Second, from the period March 7, 2005 onward, the evidence 
does not support the next-higher rating of 100 percent.  

In the March 2005 examination by private physician E. W. H., 
M.D., the veteran reported nightmares at least 2 times per 
week, and stated that he slept approximately 4 hours per 
night on average due to sleep disturbances.  The latter 
symptom was slightly alleviated 2 years later, as the veteran 
reported during the March 2007 VA examination that taking 
Ambien at night allowed him to get 6 hours of sleep on 
average.  He continued to report nightmares and flashbacks 2 
to 3 times per month at that time.  Additionally, he stated 
that his panic attacks were only associated with flashbacks 
and nightmares, thus also occurring only 2 to 3 times per 
month at the time of the March 2007 examination.  Such 
symptoms are not commensurate with the criteria for a higher 
rating and in fact, with respect to panic attacks, the 
evidence represents a notable reduction from the time of the 
March 2005 examination, when the veteran reported panic 
attacks 2 to 3 times per day.  

Further regarding the veteran's PTSD symptomatology during 
the period in question, the March 2005 examination indicated 
that the veteran's memory was severely impaired in that he 
could not remember things that he had read.  He also got lost 
when traveling.  The December 2005 VA examiner stated the 
veteran's memory was "adequate."  In any case, there appear 
to be some memory problems during the rating period, but 
nothing approaching the level of a 100 percent rating, which 
would involve forgetting the names of close relatives, 
occupation, and one's own name.  

The March 2005 examination by Dr. E. W. H. and December 2005 
and March 2007 VA examination reports are consistent in 
reporting social isolation and avoidance of others.  None of 
the reports indicate suicidal ideations or attempts.  The 
veteran reported auditory hallucinations such as hearing cars 
drive up to his house 1 to 4 times per day and seeing shadows 
many times per day during the March 2005 examination.  
However, he denied auditory and visual hallucinations during 
the December 2005 and March 2007 VA examinations.  None of 
the reports indicate persistent hallucinations or delusions 
consistent with a rating of 100 percent disability.  All 
three examination reports record a depressed and irritable 
mood.   Additionally, they consistently record the veteran's 
ability to attend to personal hygiene and grooming.  

Finally, the Board considered the GAF scores assigned to the 
veteran during this rating period in reaching its conclusion 
that a higher evaluation is not warranted.  In March 2005, 
Dr. E. W. H. assigned a GAF of 35, while the December 2005 
and March 2007 VA examiners assigned scores of 48 and 45, 
respectively.  

As discussed above, GAF scores of 31 to 40 suggest some 
impairment in reality testing or communication or major 
impairment in several specified areas such as work, family 
relations, judgment, thinking or mood.  The objective 
evidence does not demonstrate any impairment in reality 
testing or communication.  The evidence does show impairment 
in work, as the veteran stopped working in April 2005.  
However, the while the veteran's mood is consistently 
irritable, the doctors describe him as cooperative, able to 
communicate, and able to manage activities of daily living 
including personal hygiene.  The March 2007 VA examiner noted 
that the veteran's judgment was grossly intact, and there was 
no thought disorder.  In sum, the objective evidence does not 
support the GAF score of 35 assigned by Dr. E. W. H. in March 
2005.  Therefore, the GAF score does not support assignment 
of a higher disability rating. 

Next, with regard to the GAF scores of 48 and 45 assigned in 
December 2005 and March 2007, respectively, scores in the 
range of 41 to 50 represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Here, 
the veteran denies suicidal ideations in all medical 
examinations, and there is no evidence of obsessional 
rituals.  While there is serious impairment demonstrated in 
the veteran's occupation, the Board finds that the GAF scores 
of 48 and 45 are consistent with the 70 percent rating 
category, and thus, do not support a higher rating.  

The Board acknowledges that the veteran was awarded a total 
disability rating based on individual unemployability (TDIU), 
effective April 4, 2005.  While the veteran's PTSD symptoms 
were cited in the April 2007 rating action as the basis for 
the TDIU award, this in and of itself does not warrant 
assignment of a 100 percent evaluation under Diagnostic Code 
9411, as the criteria are not identical.  For example, a TDIU 
award solely addresses employability, whereas a PTSD 
evaluation also contemplates social functioning.  Again, for 
the reasons set forth above, total occupational and social 
impairment has not been demonstrated.   

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD during the 
rating period on appeal.  In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, while the veteran the evidence indicates that the 
veteran is not employable as a result of his PTSD, such has 
been reflected in his award of TDIU.  The evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable.  Hence, referral for consideration 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 is 
not warranted.
 

ORDER

Entitlement to a rating in excess of 50 percent for PTSD for 
the period January 14, 2005 to March 6, 2005 is denied.

Entitlement to a rating in excess of 70 percent for PTSD from 
March 7, 2005 to the present is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


